                   Case 19-10879-CSS           Doc 298           Filed 10/30/19     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :      Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :      Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   :      Proposed Obj. Deadline: Nov. 4, 2019 at 12:00 p.m. (ET)
                                                             :      Proposed Hr’g Date: Nov. 5, 2019 at 10:00 a.m. (ET)
------------------------------------------------------------ x

 DEBTOR’S MOTION PURSUANT TO FED. R. BANKR. P. 9019 FOR ENTRY OF AN
   ORDER AUTHORIZING AND APPROVING OMNIBUS STIPULATION AND
         AGREEMENT REGARDING PROOFS OF CLAIM BETWEEN
THE DEBTOR, HSBC, RBS, BARCLAYS, MORGAN STANLEY, AND WELLS FARGO

                   WMC Mortgage, LLC (“WMC”), as debtor and debtor in possession in the

above-captioned chapter 11 case (the “Debtor”), respectfully represents as follows in support of

this motion (this “Motion”):

                                                  Introduction

                   1.     This Motion represents a major milestone in this chapter 11 case: an

agreement among the holders of the five most significant Class 4 General Unsecured Claims2

that fixes the allowed amount of each holder’s claims against the Debtor. This agreement not

only clears a path to confirmation of the Plan, but also eliminates the need for potentially costly

and protracted litigation concerning the merits of the various claims and enables the Debtor and

its Estate to make meaningful distributions to its creditors on or shortly after the Effective

Date. In short, this Motion is a victory for every constituency in this case.




1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.
2
 Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Plan (as
defined herein).



RLF1 22296797v.4
                   Case 19-10879-CSS      Doc 298     Filed 10/30/19    Page 2 of 8



                                            Background

A.       General

                   2.    On April 23, 2019 (the “Commencement Date”), the Debtor commenced

this chapter 11 case. The Debtor is authorized to continue to operate its business and manage its

property as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No trustee, examiner, or statutory committee of creditors has been appointed in this

chapter 11 case.

                   3.    The Debtor commenced this chapter 11 case to resolve the remaining

claims against it, which primarily consist of (a) one pending contract action for alleged breaches

of representations and warranties relating to the Securitized Asset Backed Receivables LLC

Trust 2006-WM2, which is stayed and subject to a proposed settlement, and (b) potential

contingent, disputed, and unliquidated unsecured claims relating to the Debtor’s former

residential mortgage loan origination business.

                   4.    Additional information regarding the Debtor’s business, capital structure,

and the circumstances leading to the commencement of this chapter 11 case is set forth in the

Declaration of Mark V. Asdourian in Support of Debtor’s Chapter 11 Petition and First-Day

Relief [Docket No. 2], which was filed on the Commencement Date and is incorporated herein

by reference.

                   5.    On September 16, 2019, the Debtor filed the solicitation version of the

Chapter 11 Plan of Liquidation of WMC Mortgage, LLC [Docket No. 248] with the Court (as

amended, modified or supplemented, the “Plan”). The hearing to consider confirmation of the

Plan is scheduled for November 5, 2019 at 10:00 a.m. (Eastern Time) (the “Confirmation

Hearing”).



                                                  2
RLF1 22296797v.4
                    Case 19-10879-CSS               Doc 298        Filed 10/30/19         Page 3 of 8



B.         The Allowed Claims and the Stipulation

                     6.       Prior to the General Bar Date, each of HSBC,3 RBS,4 Barclays Capital Inc.

(“Barclays”), Morgan Stanley,5 and Wells Fargo Bank, National Association (“Wells Fargo”,

and together with HSBC, RBS, Barclays, and Morgan Stanley, the “Stipulating Parties”) filed

certain proofs of claim against the Debtor. These claims allegedly arise from the Debtor’s sale

of thousands of residential mortgage loans to third parties (including the Stipulating Parties

and/or their affiliates), which were ultimately transferred to various trusts in connection with the

securitization of such loans. The gravamen of the claims is that the Debtor owes the Stipulating

Parties certain obligations under loan sale or securitization transaction documents.

                     7.       Shortly after filing the Plan, the Debtor met and conferred with each of the

Stipulating Parties regarding resolution of the Stipulating Parties’ proofs of claim. As a result of

these good faith discussions, the Debtor and the Stipulating Parties have entered into that certain

Omnibus Stipulation and Agreement Regarding Proofs of Claim between the Debtor, HSBC,

RBS, Barclays, Morgan Stanley, and Wells Fargo (the “Stipulation”). A copy of the Stipulation

is attached as Exhibit 1 to the Proposed Order (as defined herein).

                     8.       Subject to the Court’s approval of the Stipulation, the Stipulation provides

for, among other things, the following:6

                          a. the prepetition Claims of the Stipulating Parties are Allowed in the
                             amounts set forth in the Stipulation;

                          b. each Stipulating Party will receive a Distribution in the amount set forth in
                             the Stipulation within two days of the Effective Date;

3
 HSBC means, collectively, HSBC Bank USA, National Association, HSBC USA Inc., HSI Asset Securitization
Corp., and HSBC Bank Securities (USA) Inc.
4
    RBS means “RBS Claimants”, as that term is defined in Claim No. 10008.
5
    Morgan Stanley has the definition ascribed to it in Claim No. 3.
6
    This summary of the Stipulation is qualified in its entirety by reference to the provisions of the Stipulation.


                                                              3
RLF1 22296797v.4
                   Case 19-10879-CSS         Doc 298     Filed 10/30/19    Page 4 of 8



                         c. each Stipulating Party will receive its Pro Rata Share of any subsequent
                            Distributions made to Class 4 Beneficiates under the Plan; and

                         d. each Stipulating Party is required to vote, or cause to be voted, its
                            respective Allowed Claim (as defined in the Stipulation) and to otherwise
                            support the Plan.

                   9.       In addition, under the Stipulation, the Debtors have agreed to adjourn the

Confirmation Hearing if the Court denies approval of the Stipulation or does not render a ruling

on the Stipulation at or prior to the Confirmation Hearing. Further, to the extent the Court denies

approval of the Stipulation, then the Stipulating Parties are permitted to, among other things,

change their votes on, and file objections to confirmation of, the Plan.

                                               Jurisdiction

                   10.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                   11.      Pursuant to rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtor consents to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                             Relief Requested

                   12.      By this Motion the Debtor seeks entry of an order, substantially in the

form attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 105 of the




                                                     4
RLF1 22296797v.4
                   Case 19-10879-CSS      Doc 298     Filed 10/30/19      Page 5 of 8



Bankruptcy Code and Bankruptcy Rule 9019 approving the Stipulation according to the terms

thereof.

                                          Basis for Relief

                   13.   Section 105 of the Bankruptcy Code provides that the “[c]ourt may issue

any order, process of judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” 11 U.S.C. § 105(a). In addition, Bankruptcy Rule 9019 provides that “[o]n

motion by the [debtor-in-possession] and after notice and a hearing, the court may approve a

compromise or settlement.” Fed. R. Bankr. P. 9019(a). Taken together, section 105(a) and

Bankruptcy Rule 9019(a) grant a bankruptcy court the power to approve a proposed compromise

and settlement when it is in the best interests of the debtor’s estate and its creditors. See, e.g., In

re Marvel Entm’t Grp., Inc., 222 B.R. 243, 249 (D. Del. 1998); In re Louise’s, Inc., 211 B.R.

798, 801 (D. Del. 1997). The Third Circuit has emphasized that “[t]o minimize litigation and

expedite the administration of a bankruptcy estate, [c]ompromises are favored in bankruptcy.”

Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996) (citation omitted); see also In re

World Health Alts., Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006) (finding that settlements are

“generally favored in bankruptcy”). Furthermore, the decision to accept or reject a compromise

or settlement is within the sound discretion of the Court. In re Capmark Fin. Grp. Inc., 438 B.R.

471, 515 (Bankr. D. Del. 2010); In re Coram Healthcare Corp., 315 B.R. 321, 329 (Bankr. D.

Del. 2004).

                   14.   In determining whether a proposed settlement is fair, reasonable, and in

the best interests of the estate, courts in the Third Circuit consider the following four factors:

“(1) the probability of success in litigation; (2) the likely difficulties in collection; (3) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily



                                                  5
RLF1 22296797v.4
                   Case 19-10879-CSS      Doc 298     Filed 10/30/19     Page 6 of 8



attending it; and (4) the paramount interest of the creditors.” In re Martin, 91 F.3d at 393; see

also Fry’s Metals, Inc. v. Gibbons (In re RFE Indus., Inc.), 283 F.3d 159, 165 (3d Cir. 2002); In

re eToys, Inc., 331 B.R. 176, 198 (Bankr. D. Del. 2005).

                   15.   Importantly, a proposed settlement need not constitute the best possible

outcome available to a debtor or its estates, nor must the Court conduct a “mini-trial” to assess

the proposed settlement. See In re Tribune Co., 464 B.R. 126, 175 (Bankr. D. Del. 2011).

Rather, a bankruptcy court should approve a proposed settlement if it falls “above the lowest

point in the range of reasonable litigation possibilities.” Id.; accord In re Coram Healthcare

Corp., 315 B.R. 321, 330 (Bankr. D. Del. 2004). Thus, a settlement need not be perfect to be

approved by a court under Bankruptcy Rule 9019; the settlement simply must fall above the

lowest level in the range of reasonableness.

                   16.   Here, the Stipulation is a valid exercise of the Debtor’s business judgment

and is well within the range of reasonableness required by Bankruptcy Rule 9019.                The

Stipulation fixes the amount of the Stipulating Parties’ Allowed prepetition Claims under the

Plan and eliminates all potential litigation concerning the merits of such Claims. Indeed, the

stipulated amounts of the Allowed Claims represent a substantial reduction in the original

amounts asserted by four of the five Stipulating Parties. It also sets the amount of the fifth,

which was filed by Wells Fargo in an unliquidated amount, thereby avoiding the delay and costs

associated with liquidating that proof of claim and eliminating the need for reserving for such

claim.

                   17.   In addition, the treatment of each Allowed Claim has been agreed to by

every other large creditor in Class 4, thereby further supporting the Debtor’s business judgment

that its entry into the Stipulation is fair and reasonable. The Stipulation also ensures that the



                                                  6
RLF1 22296797v.4
                   Case 19-10879-CSS     Doc 298     Filed 10/30/19     Page 7 of 8



Stipulating Parties will vote to accept the Plan and refrain from objecting to confirmation,

thereby ensuring a fully consensual Confirmation Hearing. Finally, the Stipulation is the result

of extensive, good faith and arms’-length negotiations among the Debtor and the Stipulating

Parties.

                   18.   Accordingly, the Debtor respectfully submits that entry of the Proposed

Order authorizing and approving the Stipulation is in the best interest of the Debtor’s Estate.

                                              Notice

                   19.   Notice of this Motion shall be provided to: (a) the U.S. Trustee (Attn:

Linda Richenderfer, Esq.); (b) the holders of the twenty (20) largest unsecured claims against the

Debtor; (c) the Securities and Exchange Commission; (d) the Office of the United States

Attorney General, U.S. Department of Justice, 950 Pennsylvania Avenue NW, Washington, DC

20530 (Attn: William Barr); (e) the Internal Revenue Service; (f) the United States Attorney’s

Office for the District of Delaware; (g) attorneys for GE Capital US Holdings, Inc., Weil,

Gotshal & Manges, LLP, 767 Fifth Avenue, New York, NY 10153 (Attn: Gary T. Holtzer, Esq.

and Jacqueline Marcus, Esq.); (h) the Stipulating Parties; and (i) those parties entitled to receive

notice pursuant to Bankruptcy Rule 2002 (the “Notice Parties”). The Debtor respectfully

submits that no further notice of this Motion is required.




                                                 7
RLF1 22296797v.4
                   Case 19-10879-CSS      Doc 298      Filed 10/30/19    Page 8 of 8



                                          No Prior Request

                   20.   No prior request for the relief sought herein has been made to this Court or

any other court.

                   WHEREFORE, the Debtor respectfully requests that the Court enter the Proposed

Order granting the relief requested herein and such other and further relief as the Court deems

just and proper.

Dated: October 30, 2019
       Wilmington, Delaware
                                              /s/ Mark D. Collins
                                              Mark D. Collins (No. 2981)
                                              Russell C. Silberglied (No. 3462)
                                              Zachary I. Shapiro (No. 5103)
                                              Brendan J. Schlauch (No. 6115)
                                              Travis J. Cuomo (No. 6501)
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 651-7700
                                              Facsimile: (302) 651-7701
                                              Email: collins@rlf.com
                                                      silberglied@rlf.com
                                                      shapiro@rlf.com
                                                      schlauch@rlf.com
                                                      cuomo@rlf.com

                                              Attorneys for the Debtor
                                              and Debtor in Possession




                                                   8
RLF1 22296797v.4
